Exhibit 32 CERTIFICATION FURNISHED PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-Q of the Federal Home Loan Bank of Topeka (the “Bank”) for the period ended March 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Andrew J. Jetter, as President and Chief Executive Officer of the Bank, and Denise L. Cauthon, as Senior Vice President and Chief Accounting Officer (Principal Financial Officer) of the Bank, each hereby certifies, pursuant to 18 U.S.C. Section 1350, that, to the best ofhis/her knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Bank. By: /s/ Andrew J. Jetter By: /s/ DeniseL. Cauthon Andrew J. Jetter President and Chief Executive Officer May 10, 2012 Denise L. Cauthon Senior Vice President and Chief Accounting Officer (Principal Financial Officer) May 10, 2012 A signed original of this written statement required by Section 906 has been provided to the Bank and will be retained by the Bank and furnished to the Securities and Exchange Commission or its staff upon request.
